DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-24 are pending and have been examined.
This action is in reply to the papers filed on 02/12/2020.  
Applicant Elects Group I claims without traverse
Group I (Claims 1-18, 23, 24) claims are elected (without traverse), are pending, and have been examined.
Group II (Claims 19-22) claims are non-elected (withdrawn) without traverse.
This action is in reply to the papers filed on 02/12/2020 (originally filed papers) and 12/16/2021 (Response to Election / Restriction). 

Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 02/12/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23 and 24 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 23 and 24, each of these independent claims recites the acronym PAAS which is not defined within the independent claim. Please amend accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18, 23, 24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing a physical activity assessment system and method to detect faulty physical activity data.
Claim 23 recites [a] method for detecting faulty physical activity (PA) data for claiming a reward, the method comprising: obtaining first PA data of a first wearable device associated with a first user, wherein the first wearable device is linked to a first user device registered with the PAAS, and wherein the first user claims for a reward based on the first PA data; and detecting whether the first PA data is one of faulty PA data generated by the first wearable device of a non-owner the first wearable device, based on fraud detection criteria.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 23 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-18 recites a system/apparatus and, therefore, are directed to the statutory class of machine.  Claim 24 recites a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.


Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 23: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
23. A method for detecting faulty physical activity (PA) data for claiming a reward, the method comprising:

No additional elements are positively claimed.
obtaining first PA data of a first wearable device associated with a first user, 

This limitation includes the step of obtaining first PA data of a first wearable device associated with a first user. 
But for wearable device, this limitation is directed to obtaining known data, in order to facilitate the implementation of a physical activity assessment system and method to detect faulty physical activity data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
obtaining first PA data of a first wearable device
wherein the first wearable device is linked to a first user device registered with the PAAS, and 

This limitation includes the step of wherein the first wearable device is linked to a first user device registered with the PAAS. 
But for wearable device and/or user device, this limitation is directed to linking two devices (e.g., making a connection or establishing a relationship), in order to facilitate the implementation of a physical activity assessment system and method to detect faulty physical activity data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
wherein the first wearable device is linked to a first user device
wherein the first user claims for a reward based on the first PA data; and 

This limitation includes the step of wherein the first user claims for a reward based on the first PA data. 
No additional elements are positively claimed.
This limitation is directed to claiming a reward, in order to facilitate the implementation of a physical activity assessment system and method to detect faulty physical activity data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
detecting whether the first PA data is one of faulty PA data generated by the first wearable device of a non-owner the first wearable device, based on fraud detection criteria.

This limitation includes the step of detecting whether the first PA data is one of faulty PA data generated by the first wearable device of a non-owner the first wearable device, based on fraud detection criteria. 
But for wearable device and/or user device, this limitation is directed to detecting fruad, in order to facilitate the implementation of a physical activity assessment system and method to detect faulty physical activity data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
detecting whether the first PA data is one of faulty PA data generated by the first wearable device of a non-owner the first wearable device


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as obtaining/collecting data and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to monitor data, communicate data, and detect fraud. Applicant’s Specification (PGPub. 2020/0184503 [0064] The processor 202 may be embodied in a number of different ways. The processor 202 may be a specialized processor designed specifically for use with the present disclosure. For example, the processor 202 may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller, a digital signal processor (DSP), a processing element with or without an accompanying DSP, or various other processing circuitry including integrated circuits such as, for example, an ASIC (application specific integrated circuit), an FPGA (field programmable gate array), a microcontroller unit (MCU), a hardware accelerator, a special-purpose computer chip, or the like. As such, in some embodiments, the processor 202 may include one or more processing cores configured to perform independently. A multi-core processor may enable multiprocessing within a single physical package. Additionally or alternatively, the processor 202 may include one or more processors configured in tandem via the bus to enable independent execution of instructions, pipelining and/or multithreading. Additionally, or alternatively, the processor 202 may include one or more processors capable of processing large volumes of workloads and operations to provide support for big data analysis. In an example embodiment, the processor 202 may be in communication with the memory 204 via a bus for passing information.) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed wearable device and user device merely gathers or collects data and communicates data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 1 and CRM claim 24 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-18 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims obtaining physical activity data, linking devices, and detecting fraud. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a physical activity assessment system and method to detect faulty physical activity data. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over: Mallon et al. 2012/0259648; in view of Watterson 2013/0330694.
Regarding Claim 23. Mallon et al. 2012/0259648 teaches A method for detecting faulty physical activity (PA) data for claiming a reward (Mallon et al. 2012/0259648 [0031 - The systems described herein can also be configured to detect fraud, even where the patient is performing the exercise, but is actually trying to deceive the system.] In the systems and methods described herein, motion sensors, physiologic sensors, or both are methodically tested and correlated with specific activities, exercises, movements, intended outcomes, etc., in order to determine optimized sensor combinations for each activity, exercise and/or movement, and in certain embodiments, for each individual or certain groups of individuals. The sensors are configured to wirelessly communicate with a gateway, which in turn communicates directly or via a smartphone with a remote server. The gateway can be a dedicated device, a multipurpose device such as a smartphone, or it can be a dedicated device configured to be attached to the smartphone. For example, in the physical therapy arena, the sensors can detect when a patient has properly setup and completed an exercise and can transmit such data to the remote server via the gateway. The server can be configured to the correlate this information with treatment compliance, progress, and outcomes and automatically generate various specific reports to be used by healthcare providers, insurers, patients and other third parties. Also, the server can be configured with payment guidelines that can allow the server to automatically bill the proper payor for properly performed exercises, completed treatment plans, and successful or intended outcomes for both reimbursement and non-reimbursement purposes. The systems described herein can also be configured to detect fraud, even where the patient is performing the exercise, but is actually trying to deceive the system.), the method comprising: obtaining first PA data of a first wearable device associated with a first user (Mallon et al. 2012/0259648 [0031 - sensors can detect when a patient has properly setup and completed an exercise and can transmit such data to the remote server via the gateway] In the systems and methods described herein, motion sensors, physiologic sensors, or both are methodically tested and correlated with specific activities, exercises, movements, intended outcomes, etc., in order to determine optimized sensor combinations for each activity, exercise and/or movement, and in certain embodiments, for each individual or certain groups of individuals. The sensors are configured to wirelessly communicate with a gateway, which in turn communicates directly or via a smartphone with a remote server. The gateway can be a dedicated device, a multipurpose device such as a smartphone, or it can be a dedicated device configured to be attached to the smartphone. For example, in the physical therapy arena, the sensors can detect when a patient has properly setup and completed an exercise and can transmit such data to the remote server via the gateway. The server can be configured to the correlate this information with treatment compliance, progress, and outcomes and automatically generate various specific reports to be used by healthcare providers, insurers, patients and other third parties. Also, the server can be configured with payment guidelines that can allow the server to automatically bill the proper payor for properly performed exercises, completed treatment plans, and successful or intended outcomes for both reimbursement and non-reimbursement purposes. The systems described herein can also be configured to detect fraud, even where the patient is performing the exercise, but is actually trying to deceive the system.), wherein the first wearable device (Mallon et al. 2012/0259648 [0067 - wearable movement monitor is a lightweight device] One motion sensor that does meet the requirements is produced by ADPM, Inc., and is illustrated in FIG. 3. The ADPM wearable movement monitor is a lightweight device (&lt;100 g) comprising (a) a sensor module comprising a plurality of low power (&lt;50 mW) solid state and micro-electromechanical systems kinematics sensors; (b) a microprocessor module comprising a low power (&lt;50 mW) microcontroller configured for device control, device status, and device communication; (c) a data storage module comprising a solid state local storage medium; and (d) a wireless communication module comprising a low power (&lt;50 mW) surface mount transceiver and an integrated antenna.) is linked to a first user device registered with the PAAS (Mallon et al. 2012/0259648 [Figs. 2A, 3-10][0101] A healthcare provider, e.g., physical therapist, occupational therapist, physician, personal trainer, coach, wellness expert etc., can then provide to remote server 102 via a gateway 507, which can be the same or similar to gateway 207 described above, patient identifying information associated with the patient or individual that can then be stored by server 102 in database 110 in step 404. The, e.g., physician or physical therapist can run an application either on or interfaced with gateway 507 for capturing and communicating the patient information. [0118] Once server 102 has obtained the sensor data, it can use the information for various purposes including compliance detection, performance assessment, treatment plan optimization, etc. as illustrated in the flow chart of FIG. 8. Compliance in this sense is intended to mean compliance with the treatment plan in terms of performing the activities, exercises or movements outlined in the treatment plan. This can also encompass whether the individual performed the activity, exercise, or movement correctly, e.g., has a range of motion associated with the exercises, has a hold time associated with the exercises, has an exertion level associated with the exercises, has interval information associated with the exercises, where the interval is a time period between repetitions or a time period between sessions, etc. As explained below, this information can be used for use by insurers for reimbursement purposes as well as for analysis and use by healthcare providers.), and wherein the first user claims for a reward based on the first PA data (Mallon et al. 2012/0259648 [0031 – reimbursement interpreted as user claims for a reward] In the systems and methods described herein, motion sensors, physiologic sensors, or both are methodically tested and correlated with specific activities, exercises, movements, intended outcomes, etc., in order to determine optimized sensor combinations for each activity, exercise and/or movement, and in certain embodiments, for each individual or certain groups of individuals. The sensors are configured to wirelessly communicate with a gateway, which in turn communicates directly or via a smartphone with a remote server. The gateway can be a dedicated device, a multipurpose device such as a smartphone, or it can be a dedicated device configured to be attached to the smartphone. For example, in the physical therapy arena, the sensors can detect when a patient has properly setup and completed an exercise and can transmit such data to the remote server via the gateway. The server can be configured to the correlate this information with treatment compliance, progress, and outcomes and automatically generate various specific reports to be used by healthcare providers, insurers, patients and other third parties. Also, the server can be configured with payment guidelines that can allow the server to automatically bill the proper payor for properly performed exercises, completed treatment plans, and successful or intended outcomes for both reimbursement and non-reimbursement purposes. The systems described herein can also be configured to detect fraud, even where the patient is performing the exercise, but is actually trying to deceive the system. [0139 – compensation and reimbursement] Additionally, as noted server 102 or the supervisor, i.e., healthcare provider can provide feedback to the payor, e.g., a private or public insurance company, Medicare, Medicaid, a third party billing and/or payment processing company, etc. letting the payor know if the patient or individual should be reimbursed for his or her adherence or successful completion to the treatment plan. In other embodiments, the insurance provider, Medicare, worker's compensation, or other payor will know, via information provider from server 102, if the patient or individual is performing the exercises properly. Thus, based on this information, the payor can determine whether to reimburse the patient or individual or the healthcare provider.); and detecting whether the first PA data is one of faulty PA data generated by the first wearable device of a non-owner the first wearable device, based on fraud detection criteria (Mallon et al. 2012/0259648 [0031 – detect fraud] In the systems and methods described herein, motion sensors, physiologic sensors, or both are methodically tested and correlated with specific activities, exercises, movements, intended outcomes, etc., in order to determine optimized sensor combinations for each activity, exercise and/or movement, and in certain embodiments, for each individual or certain groups of individuals. The sensors are configured to wirelessly communicate with a gateway, which in turn communicates directly or via a smartphone with a remote server. The gateway can be a dedicated device, a multipurpose device such as a smartphone, or it can be a dedicated device configured to be attached to the smartphone. For example, in the physical therapy arena, the sensors can detect when a patient has properly setup and completed an exercise and can transmit such data to the remote server via the gateway. The server can be configured to the correlate this information with treatment compliance, progress, and outcomes and automatically generate various specific reports to be used by healthcare providers, insurers, patients and other third parties. Also, the server can be configured with payment guidelines that can allow the server to automatically bill the proper payor for properly performed exercises, completed treatment plans, and successful or intended outcomes for both reimbursement and non-reimbursement purposes. The systems described herein can also be configured to detect fraud, even where the patient is performing the exercise, but is actually trying to deceive the system. [0045 - analyze data to detect fraud] Data gathered at clinic 104 and home location 106 can be transmitted to server 102 where it can be stored in storage system 110. Various algorithms and routines 116 resident on or available to server 102 can be configured to then automatically generate reports 114, analyze data to detect fraud, determine treatment compliance, make function determinations, determine progress and outcomes as well as to generate new or modify treatment plans and generate new prescriptions. Server 102 can also be configured to perform billing operations including but not limited to determining payment and reimbursement amounts, generating invoices, receipts, and payments, etc. [0149 - the facial recognition software can also be configured to determine whether the patient or individual is trying to "fake out" the system and is not really performing the activities, exercises or movements] In some embodiments, the camera or gesture detection/recognition device may also be configured to assist in fraud detection. For example, facial recognition software can be included on server 102 or on a local device. Images from the camera can then be input into the facial recognition software, which can be configured to evaluate the images to determine things like assertion, stress, effort, pain, etc. This information can then be used along with the other types of sensor data described above for evaluating the appropriateness of a treatment plan, whether the plan needs to be modified, whether the patient or individual is ready to advance or not, etc. But in addition, the facial recognition software can also be configured to determine whether the patient or individual is trying to "fake out" the system and is not really performing the activities, exercises or movements. This is a type of fraud detection that can lead to a refusal to reimburse. [0150 - facial recognition software is the ability to detect that the person performing the treatment plan is the person to whom the treatment plan has been prescribed] Another type of fraud detection that can make sue of the facial recognition software is the ability to detect that the person performing the treatment plan is the person to whom the treatment plan has been prescribed, e.g., by detecting facial features of the patient or individual during the initial consultation in the supervised location 104 and by comparing the facial features of the user performing the exercises at home.).
Mallon et al. 2012/0259648 may not expressly disclose “a reward based on the first PA data,” however, Watterson 2013/0330694 teaches (Watterson 2013/0330694 [Claim 19 - reward is available based on physical activity of the user] 19. The computer-readable media recited in claim 17, wherein the reward is available based on physical activity of the user relative to a threshold.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mallon et al. 2012/0259648 to include the rewards features as taught by Watterson 2013/0330694. One of ordinary skill in the art would have been motivated to do so in order to incentivize physical activity/exercise which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 24. A computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instructions, which when executed by one or more processors, cause the one or more processors to carry out operations for detecting faulty physical activity (PA) data for claiming a reward, the operations comprising: 
obtaining first PA data of a first wearable device associated with a first user, 
wherein the first wearable device is linked to a first user device registered with the PAAS, and 
wherein the first user claims for a reward based on the first PA data; and 
detecting whether the first PA data is one of faulty PA data generated by the first wearable device of a non-owner of the first wearable device, based on fraud detection criteria.
Claim 24, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 
Regarding Claim 1. A physical activity assessment system (PAAS) to detect faulty physical activity (PA) data for claiming a reward, the PAAS comprising: at least one non-transitory memory configured to store computer-executable instructions; and at least one processor configured to execute the computer-executable instructions to: obtain first PA data of a first wearable device associated with a first user, wherein the first wearable device is linked to a first user device registered with the PAAS, and wherein the first user claims for a reward based on the first PA data; and detect whether the first PA data is faulty PA data generated by the first wearable device of a non-owner of the first wearable device, based on fraud detection criteria.
Claim 1, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over: Mallon et al. 2012/0259648; in view of Watterson 2013/0330694.
Regarding Claim 2. Mallon et al. 2012/0259648 teaches The PAAS of claim 1, wherein the fraud detection criteria comprise one or more of: a first criterion that a second user who is the non-owner of the first wearable device wears the first wearable device associated with the first user for a single physical activity; or a second criterion that the first user wears the first wearable device and a second wearable device for the single physical activity, wherein the second wearable device is not registered by the first user (Mallon et al. 2012/0259648 [0149 – fraud detection using facial recognition] In some embodiments, the camera or gesture detection/recognition device may also be configured to assist in fraud detection. For example, facial recognition software can be included on server 102 or on a local device. Images from the camera can then be input into the facial recognition software, which can be configured to evaluate the images to determine things like assertion, stress, effort, pain, etc. This information can then be used along with the other types of sensor data described above for evaluating the appropriateness of a treatment plan, whether the plan needs to be modified, whether the patient or individual is ready to advance or not, etc. But in addition, the facial recognition software can also be configured to determine whether the patient or individual is trying to "fake out" the system and is not really performing the activities, exercises or movements. This is a type of fraud detection that can lead to a refusal to reimburse. [0150 – fraud detection] Another type of fraud detection that can make use of the facial recognition software is the ability to detect that the person performing the treatment plan is the person to whom the treatment plan has been prescribed, e.g., by detecting facial features of the patient or individual during the initial consultation in the supervised location 104 and by comparing the facial features of the user performing the exercises at home.).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over: Mallon et al. 2012/0259648; in view of Watterson 2013/0330694; in further view of He et al. 2017/0251148.
Regarding Claim 3. The PAAS of claim 2, Mallon et al. 2012/0259648 may not expressly disclose the following features, however, He et al. 2017/0251148 teaches further comprising a network timer, wherein the at least one processor is further configured to synchronize a time stamp of a plurality of wearable devices that are registered with the PAAS based on the network timer, and wherein the plurality of wearable devices that are registered with the PAAS comprises the first wearable device and the second wearable device (He et al. 2017/0251148 [Claims 16-18 – time stamps] 16. The method of claim 14, wherein the first wearable mobile device, second wearable mobile device, and/or remote mobile device is configured to log one or more points of interest of the live first-person video and/or the live third-person video by generating one or more time stamps corresponding to a time or times the one or more points of interest occurred in the live video. [Claim 17] 17. The method of claim 16, wherein the frames of the first and second wearable mobile devices each comprise a stem, the first and second wearable mobile devices being configured to generate one or more time stamps when a user taps on one of the stems. [Claim 18] 18. The method of claim 15, wherein the applications of the first and second wearable mobile devices and the remote mobile device are configured to play the recording of the live video and selectively shift playback of the recording directly to one or more positions of the recording corresponding to the one or more time stamps.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mallon et al. 2012/0259648 to include the time stamping features as taught by He et al. 2017/0251148. One of ordinary skill in the art would have been motivated to do so in order to record basic information about when and where an activity or physical exercise occurs for administrative/accounting purposes which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Regarding Claim 4. The PAAS of claim 3, wherein the first PA data comprises first PA burst data including a first heart rate for a first time period, and first extended PA burst data, wherein second PA data, generated from the second wearable device for a second time period, comprises second PA burst data and second extended PA burst data, wherein the second PA burst data comprises a second heart rate generated at the second time period which partially overlaps with the first time period, and wherein the at least one processor is further configured to: determine a correlation of the first heart rate in the first PA data of the first wearable device with the second heart rate in the second PA data, based on the first PA burst data, the first extended PA burst data, the second PA burst data and the second extended PA burst data, wherein the correlation is a high correlation based on value of the correlation being greater than a first pre-defined threshold value; and flag at least one of the first PA data of the first wearable device or the second PA data of the second wearable device generated for the first time period as the faulty PA data, based on the high correlation, wherein the high correlation associates with the first criterion or the second criterion.


Regarding Claim 5. The PAAS of claim 4, wherein a correlation period of the correlation between the first PA data and the second PA data corresponds to a time overlap between the first time period and the second time period, and wherein the correlation period comprises a finite number of time instances.

Regarding Claim 6. The PAAS of claim 4, wherein the at least one processor is further configured to calculate a cross variance between the first PA data of the first wearable device and the second PA data for determination of the correlation of the first PA data of the first wearable device and the second PA data of the second wearable device.

Regarding Claim 7. The PAAS of claim 6, wherein the cross variance is calculated as: cross variance ( Var 1 , 2 [ K ] ) = .SIGMA. k = 1 K { [ R 1 [ k ] - r 1 ] [ R 2 [ k ] - r 2 ] } ( Sqrt [ Var 1 ] * Sqrt [ Var 2 ] ) ##EQU00003## wherein (Var.sub.1,2[K]) is a cross variance between two PA data sets (the first PA data and the second PA data) of K samples at K synchronized time instances, wherein r1 and r2 are means of {R1[k]} and {R2[k]} for K samples respectively, and wherein Va1 and Var2 are variances of {R1[]} and {R2[k]} for K samples, respectively.

Regarding Claim 8. The PAAS of claim 7, wherein the at least one processor is further configured to: determine missing data in one of the R1[k] or the R2[k] in the K time instances, and fill the missing data by using at least one of an interpolation technique or an extrapolation technique.

Regarding Claim 9. The PAAS of claim 4, wherein the at least one processor is further configured to control an application on the first wearable device associated with the first PA data and an application on the second wearable device associated with the second PA data to prompt an alarm for violation based on generation of the faulty PA data.

Regarding Claim 10. The PAAS of claim 4, wherein the at least one processor is further configured to: determine first and second derivatives of the first PA data of the first wearable device and the second PA data of the second wearable device; and determine the high correlation between the first PA data and the second PA data, based on the first and second derivatives of the first PA data and the second PA data respectively.

Regarding Claim 11. The PAAS of claim 4,wherein the first extended PA burst data and the second extended PA burst data comprises at least one of rest time data, ramp up period data, exercise period data, slow down period data, or recovery period data, and wherein the first PA burst comprises data associated with a physical activity during an exercise period that count towards the claim for reward.

Regarding Claim 12. The PAAS of claim 11, wherein the at least one processor is further configured to control an application on the first user device to raise an alarm for fraud detection, based on a sudden change in the first PA burst data during physical activity period, and wherein the sudden change indicates a presence of the missing data in the first PA burst data during an extended time period of the physical activity.

Regarding Claim 13. The PAAS of claim 4, wherein the first PA data of the first wearable device associated with the first user further comprises historical data of the first user who is the owner of the first wearable device, and wherein the at least one processor is further configured to: obtain a trained machine learning model trained on the historical data of the first user; and detect whether the first PA data is the faulty PA data generated by the first wearable device worn by the non-owner of the first wearable device, based on the trained machine learning model.

Regarding Claim 14. The PAAS of claim 13, wherein the historical data of the first user corresponds to biometric data of the first user, and wherein the biometric information of the first user comprises at least one of rest time data, heart rate data, ramp up pattern data, slow down pattern data, or recovery time data.

Regarding Claim 15. The PAAS of claim 14, wherein the at least one processor is further configured to: determine second derivative of the first PA data; and detect the first PA data being a faulty PA data generated by the first wearable device worn by a non-owner, based on deviation of the second derivative of the first PA data from the historical data of the first PA data.

Regarding Claim 16. The PAAS of claim 15, wherein the at least one processor is further configured to: receive a request from the application of the first user device to find a paired application of the second user device, based on the first user device receiving the first PA burst data from the first wearable device with the second wearable device in a vicinity of the first wearable device's signal coverage; identify the paired application of the second user device associated with the second wearable device, based on the first wearable device being in a vicinity of the second wearable device; transmit an application identity number of the second user device to the first user device; and control the first user device to transmit fraud detection request to the second user device along with the first PA burst data and the application identity number of the second user device, wherein the second user device is in the vicinity of the first user device.

Regarding Claim 17. The PAAS of claim 11, wherein the first PA burst data further comprises identity of family and friends of the first user associated with the first wearable device, and wherein the at least one processor is further configured to detect whether the first PA burst data is faulty PA burst data generated by the first wearable device worn by the non-owner, based on Virtual Friend Group (VFG) criteria.

Regarding Claim 18. The PAAS of claim 17, wherein the VFG criteria comprises at least one of: a first criterion that the second user has a common non-public Point of Interest (PoI) with the first user, wherein the non-public PoI comprises home and office, and wherein the home is assigned more weightage than the office as non-public PoI; a second criterion that a number of people in the non- public PoI is less than a third pre-defined threshold value; a third criterion that the second user has a common non-public PoI and an exercise PoI with the first user, wherein the exercise PoI corresponds to a location where the first PA burst data is generated; or a fourth criterion that a network address and a Global Positioning System (GPS) value of the second user is same as that of the first user.

Claims 4-18 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heppert 2010/0125028 [Claim 2] 2. The physical activity reward system of claim 1, wherein the communication device is a wireless communication device.
Ma et al. 2019/0134463 [0049] In this embodiment, the cloud server 120 includes a firmware update service 121, a reward system 122, a data source portal 123, a storage device 124, a user portal 126, and an analysis engine 128. In this embodiment, the operation program 114 includes, for example, an operation program for detecting sport and health, wherein the operational analysis of the physiological information and/or physical activity information can be executed by the operation program 114. In this embodiment, the result of the operational analysis may include a first value. The first value includes a first reward parameter such as a health reward parameter, and the parameter may be determined by or presented as a numerical value such as a point, a score, or a weight. In this embodiment, the analysis engine 128 performs, for example, the operational analysis or deep learning for the physiological information and/or the physical activity information obtained from the wearable device 110_1 in order to analyze and predict the behavior and/or the living habit of the user, and output the results of the analysis for long-term tracking. The firmware update service 121 includes, for example, a Firmware Over-The-Air (FOTA) service, which is mobile device software management technology capable of upgrading or updating the firmware/software of the wearable device 110_1 online with a wireless communication, such as updating the incentive activity program 112. However, the firmware update service of the invention is not limited thereto. In an embodiment, the analysis engine 128 may also be integrated with the operation program 114 into an operational analysis program disposed in the wearable system 100 or the cloud server 120. [0075] In summary, in the exemplary embodiment of the invention, the user of the wearable device (e.g., a child) is encouraged to change living habits, health conditions (e.g., in the way of exercise) or learning status to obtain corresponding good conditions of an incentive activity for engaging in the incentive activity by quantifying the assessments for the physiological information and/or physical activity information or learning as a reward parameter. The wearable device is helpful to promote an improvement of the lifestyle and health condition of the user of the wearable device and encourage the user to achieve specific learning or ability development.
Chamarajnager et al. 2020/0034454 [0092 - registered] In step 412, gateway management application 159 can receive sensor data 169 from an IoT device 113. The gateway 111 can verify that the IoT device 113 is registered or enrolled with the management service 120 based on data or a flag in the data store 153. The sensor data 169 can include data from one or more sensors of an IoT device 113. The sensor data 169 can also include data from one or more IoT devices 113. The sensor data 169 can include a sensor value and a type of sensor value. An identity of the IoT device 113 can also be included in the sensor data 169 and identified by the gateway 111. In some cases, the gateway 111 can maintain a log or table of sensor values, or can otherwise maintain or store at least a portion of the sensor data 169. The stored sensor data 169 can be used to identify IoT events that are defined in IoT event definitions 128.
Moller 2014/0163705 [0009 - detecting fraudulent or falsely inflated physical activity data] Some embodiments also include detecting fraudulent or falsely inflated physical activity data and levying sanctions against the at least one user upon said detection. In one embodiment, providing the advantage to the at least one user includes activity contingent loss of at least one player from a team owner's roster based on the physical activity data. In one embodiment, providing the advantage to the at least one user includes contingent access to a fantasy sport league message board based on the physical activity data. In one embodiment, providing the advantage to the at least one user includes at least one user of the fantasy sport gaming platform setting personal physical activity goals that impact the physical activity data.
Dugan et al. 2015/0151198 [Abstract; Summary]
Aaron et al. 2008/0182723 [Abstract; Summary]
Postrel 2019/0156363 [Abstract; Summary]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682